Citation Nr: 0519029	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-17 246	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left great toe, currently evaluated as 10 
percent disabling.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to March 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran testified at a hearing 
before the undersigned Veterans Law Judge (VLJ) in October 
2003.  The veteran's case was remanded to the RO for 
additional development in April 2004.  The case is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The available evidence shows that, in August 2002, the 
veteran has had some tenderness and pain over the left great 
toe without swelling, deformity, or limitation of motion.

2.  In October 2003, the veteran complained of worsening of 
his disability.

2.  The veteran failed to report without explanation for a 
medical examination scheduled for the purpose of evaluating 
the current severity of the service-connected residuals of a 
fractured left great toe.  


CONCLUSION OF LAW

An increased rating for residuals of a fracture of the left 
great toe is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.655, 4.1, 4.7, 4.20, 4.71a (Diagnostic Code 
5284) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from August 1954 to March 
1958.  The veteran was granted service connection for 
residuals of a left great toe fracture in July 1982.  The 
disability was evaluated as noncompensably disabling at that 
time.  The disability evaluation was increased to 10 percent 
disabling in October 2001.  

The veteran filed an informal claim for an increased rating 
in January 2002.  He indicated at his hearing in October 2003 
that he was seeking a 20 percent rating.  

The veteran submitted treatment records from Associates 
Family Foot Care dated in January 2002 and March 2002.  The 
records show that the veteran was seen for a chief complaint 
of painful, elongated toenails, which were difficult to trim.  
The examiner's assessment was onychomycosis, callus, and 
interdigital tinea pedis.  

The veteran was afforded a VA examination in August 2002.  
The examiner noted that the veteran ambulated without 
assistance.  The left great toe showed some tenderness to 
soreness and pain to palpation over the toe and a little bit 
of a bunion over that great toe.  No swelling or deformity 
was observed.  Normal motion was noted in the 
metatarsophalangeal (MP) joints and interphalangeal (IP) 
joints.  There was a suggestion of early degenerative 
arthritic changes of the first MP joints and some of the IP 
joints of the left foot.  The examiner's final diagnosis was 
a residual fracture of the left great toe.  

The veteran testified at a video conference hearing in 
October 2003.  He testified that his toe seemed to be getting 
progressively worse since he had retired four years prior.  
He stated that the left toe was painful when he put pressure 
on it when he walked.  He testified that the pain seemed to 
be in the joints.  He stated that he did not take any 
medication for the pain but he soaked it in a bath and 
massaged it when it became painful.  He denied any swelling 
of the toe.  He testified that he had received treatment from 
Drs. Reyes and Chuba within the previous few months.  He 
concluded that he was seeking a 20 percent disability rating.



The veteran was scheduled for another VA examination in 
November 2004.  The veteran failed to appear for the 
examination.  The VA Appeals Management Center (AMC) wrote a 
letter to the veteran in November 2004 and notified him that 
he could be rescheduled for an examination if he so desired.  
The veteran provided no response to the letter.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's residuals of a left great toe fracture are 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (other foot injuries).  
Diagnostic Code 5284 provides a 10 percent evaluation for 
moderate foot injury.  38 C.F.R. § 4.71a (Diagnostic Code 
5284) (2004).  A 20 percent evaluation is assignable for 
moderately severe foot injuries, and a 30 percent evaluation 
for severe foot injuries.  Id.  A 40 percent evaluation for 
foot injuries may be assigned if there is loss of use of the 
foot.  See 38 C.F.R. § 4.71a (Diagnostic Code 5284), note.

The Board notes that the veteran was scheduled for a VA 
examination for which he failed to appear.  When an 
examination is required to grant the benefit sought, and a 
claimant fails to report for the examination scheduled in 
conjunction with an 


original compensation claim, and does so without good cause, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2004).  The AMC notified 
the veteran of the examination.  The AMC wrote to the veteran 
and notified him that he had failed to appear for the 
examination and that he would be rescheduled for another 
examination if he so desired.  The veteran did not respond to 
the letter.  Consequently, it may not be said that the 
veteran had good cause for his failure to report.

Because the available medical record-showing some tenderness 
and pain without specific functional losses shown, such as 
limitation of motion-does not provide a basis for concluding 
that the veteran's disability is "moderately severe," the 
examination scheduled for November 2004 was necessary to help 
establish the benefit sought.  Given that such evidentiary 
development was required, and because the veteran failed to 
report for the examination without good cause shown, the 
claim for increase must be denied.  (The veteran was notified 
of this possibility in the most recent supplemental statement 
of the case.)

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.



The RO wrote to the veteran in February 2002 and informed him 
of the evidence necessary to establish entitlement to an 
increased evaluation for a service-connected disability.  He 
was advised to submit evidence showing that he had an 
increase in persistent or recurrent symptoms of his 
disability.  The AMC wrote to the veteran in May 2004 and 
informed him of the evidence which had been obtained and 
advised him to submit any other evidence in his possession.  
The AMC noted that the veteran was required to sign and 
return an authorization and consent to release information to 
VA so that AMC could obtain recent treatment records from 
Drs. Reyes and Chuba.  The veteran failed to respond to the 
letter.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although all notices required by the 
VCAA were not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The veteran was scheduled for a VA examination in November 
2004 for which he failed to report.  As noted above, the 
provisions of 38 C.F.R. § 3.655 require that the Board 
proceed with a denial of the claim.  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2004).




ORDER

Entitlement to an increased rating for residuals of a 
fracture of the left great toe is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


